By the Court, Temple, J.:
The District Court granted a new trial, but the record does not show that a motion for new trial was ever made, nor is there an agreed or settled statement on such motion, or any affidavits, as required by the Practice Act. The transcript contains what purports to be a statement on motion for a new trial, but it is neither settled nor agreed to, nor does it contain any specifications whatever of the grounds upon which the moving party relies. The statement should have been disregarded for both reasons given.
The order granting a new trial is reversed, and cause remanded.